                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                OFFICE OF THE CLERK

PETER A. MOORE, JR.                                                                   REPLY TO:
CLERK OF COURT                                                                     P.O. Box 25670
                                                                                Raleigh, NC 27611
                                                                                     919-645-1700


November 13, 2020


NATHANIEL A. MEADOWS


               RE:     United States of America vs. NATHANIEL A. MEADOWS

Dear MR. MEADOWS

       The enclosed criminal charge(s) have been filed against you in Federal Court for violations
of federal law which occurred at Fort Bragg, North Carolina. Your initial appearance before the
United States Magistrate Judge is on WEDNESDAY, DECEMBER 16, 2020. If you fail to make
your initial appearance before the United States Magistrate Judge on DECEMBER 16, 2020, a
warrant for your arrest will be turned over to the United States Marshal's Service.

       The courtroom is located on the third floor of the United States Courthouse and Federal
Building (Post Office Building) at 301 Green Street in Fayetteville, North Carolina. Court begins at
8:00 a.m. and you are required to be there at this time. ** Cell Phones Prohibited in the Federal
Building and a Picture ID Is Required for Entrance. **



      Any questions you have regarding your case or the scheduling of your case
should be directed to the JAG office at 910-396-1221. Should you desire court-
appointed counsel, please report to the U.S. Probation Office in Fayetteville at 150
Rowan St., Suite 110 between the hours of 8:30 am and 4:00 pm, Monday through
Friday. They can be reached at 910-483-8613. Thank you.

                                              Sincerely,


                                              Peter A. Moore, Jr., Clerk of Court



Enclosure(s)
